Title: From Thomas Jefferson to John Adams, 23 June 1786
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris June 23. 1786.

I hear of a conveyance which allows me but a moment to write to you. I inclose a copy of a letter from Mr. Lamb. I have written both to him and Mr. Randall agreeable to what we had jointly thought best. The Courier de l’Europe gives us strange news of armies marching from the U.S. to take the posts from the English. I have received no public letters and not above one or two private ones from America since I had the pleasure of seeing you, so I am in the dark as to all these matters. I have only time left to address heaven with my good wishes for Mrs. Adams and Miss Adams, and to assure you of the sincere esteem with which I  have the honour to be Dear Sir your most obedt. & most humble servt,

Th: Jefferson

